Citation Nr: 1115354	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel
INTRODUCTION

The Veteran has active service from September 1966 to November 1968, during the Vietnam Era, with additional unverified prior inactive service.  The Veteran claims an additional unverified period of active service from November 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which denied service connection for diabetes, peripheral neuropathy of the bilateral lower extremities, and peripheral neuropathy of the bilateral upper extremities.  The Veteran disagreed with such decision and subsequently perfected an appeal.

Most recently, in November 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran did not have active service on the landmass or inland waterways of the Republic of Vietnam and is thus not presumed to have been exposed to herbicide agents.

2.  There is no probative evidence of record indicating that the Veteran was exposed to herbicide agents aboard ship during active service.

3.  Diabetes mellitus is not attributable to active service and was not first manifest within one year of separation from service.

4.  The Veteran is not service-connected for any disabilities.

5.  Peripheral neuropathy of the bilateral upper extremities is not attributable to active service, or to any service-connected disability.

6.  Peripheral neuropathy of the bilateral lower extremities is not attributable to active service, or to any service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed as such.  38 U.S.C.A. §§ 101(29)(A), 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active service and is not secondary to any service-connected disbaility.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

3.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show:  (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2005, before the initial adjudication of the claims, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims.  He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claims.  He was informed that VA would attempt to review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, and obtain service, VA, or private treatment reports as indicated.

A May 2006 VCAA letter also informed the Veteran regarding the appropriate disability rating or effective date to be assigned.  Since the Board has concluded that the preponderance of the evidence is against the claims on appeal, any questions as to the appropriate disability rating or effective date to be assigned, including the timeliness of the notice thereof, are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service medical records or other records relevant to active duty and VA or VA- authorized medical records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment and personnel records and all identified and authorized post-service VA and private treatment records relevant to the issues on appeal have been requested or obtained, including those maintained by the Social Security Administration.  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board notes that the Veteran asserts that he had a second period of active service dated from September 1968 to April 1970.  At the time of his April 2005 claim, such period of service was the only period he reported.  However, the Veteran asserts, in his Notice of Disagreement (NOD) received in May 2006, that he was exposed to herbicides during service in 1966, and that he was a pilot.  In support of his claim, the Veteran submitted copies of his service personnel records dated in 1966 and 1967.  The claims file contains only one service separation document, a DD-214, reflecting active service dated from September 1966 to November 1968, with additional unverified prior inactive service.  The Veteran's military occupational specialty is listed on his DD-214 as water transportation.  

The RO requested the Veteran's service personnel and treatment records from the National Personnel Records Center (NPRC) and such were received in May 2005.  The NPRC submitted a statement, in June 2005, indicating that an extensive and thorough search for the Veteran's service separation documents was negative, and that further efforts would be futile.  By the receipt of three volumes of service personnel and treatment records in March 2005, and the DD-214 already of record, the June 2005 NPRC statement clearly refers to service separation records related to the claimed second period of active service.  The RO, by an August 2005 letter, informed the Veteran that they had received his service separation document, his DD-214, reflecting active service dated from September 1966 to November 1968, however, they still required his DD-214 reflecting his second period of claimed active service.  To date, the Veteran has not submitted such.

There remains no evidence that the Veteran indeed had a second period of active service subsequent to his discharge from active service in November 1968.  On this issue, it is significant that at the time of the Veteran's April 2005 claim, he asserted that he was a Lieutenant, Junior Grade, a commissioned officer, during his claimed second period of active service.  Review of the service personnel records associated with the claims file and provided by NPRC indicate that the Veteran was an E-1 Seaman Recruit, the most junior enlisted position, during his verified period of service ending in November 1968.  Further, the Veteran's service personnel records reflect serious disciplinary actions for unauthorized absences in 1966 and 1967.  

Thus, the Board finds that while the Veteran is competent to report the circumstances of his service, the Veteran's contentions that he had a second period of active service, wherein he served as a commissioned officer and pilot, or that he served as a pilot during his verified period of active service, not to be credible.  The Board is unable to contemplate a scenario wherein the Veteran could have been both an E-1, the most junior enlisted position, assigned to water transportation duties as of November 1968, and also a Lieutenant, Junior Grade, a commissioned officer, assigned as a pilot, as of September 1968.  Thus, while the NPRC issued a statement that service separation documents were unavailable, the Board finds that there is no credible evidence of a second period of active service and it thus does not have a heightened obligation to explain its findings and conclusions where service treatment records have been lost or destroyed.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's claims file was forwarded to a VA examiner in May 2010 and an opinion as to his claim of entitlement to service connection for diabetes mellitus was rendered.  The Board notes that the Veteran asserts entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities on a secondary basis as related to diabetes mellitus.  As decided herein, service connection for diabetes is not warranted and as the Veteran is not service-connected for any disability, he may not be entitled to service connection for peripheral neuropathy on a secondary basis.  While the Veteran does not contend that his peripheral neuropathy is directly related to service, and has not offered evidence in support of such, the Board examined his claim on a direct basis.  As there is no evidence of an in-service event, injury, or disease, or evidence that the current disability may be associated with any in-service event, there is sufficient evidence to make a decision on the claim and a VA examination is not required. 

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA. 

Additionally, the Board finds there has been substantial compliance with its November 2009 remand directives.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained VA and private treatment records and afforded the Veteran a VA examination that provided the Board with sufficient information to decide the present appeal.  The AMC later issued a Supplemental Statement of the Case in January 2011.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection for certain chronic diseases, including diabetes mellitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  The Veteran's peripheral neuropathies of the bilateral upper and lower extremities however, are not disabilities for which service connection may be granted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).
For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Diabetes Mellitus

The Veteran asserts entitlement to service connection for diabetes mellitus on the basis that he was exposed to herbicides aboard ship during active service in the Republic of Vietnam.  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service connection for listed diseases will be rebuttably presumed if they are manifest to a compensable degree within specified periods. This includes diabetes mellitus, if manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R.           § 3.307(a)(6).  Second, a veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  The Federal Circuit Court recently clarified that service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").

In the present case, the Veteran's service personnel records do not corroborate his contention that he had service in the Republic of Vietnam sufficient to entitle him to service connection for diabetes mellitus as presumptively related to herbicide exposure.

The Veteran's service personnel records include record that he was included in a commendation, dated on March 8, 1967, for service aboard the U.S.S. Oriskany for combat operations in Southeast Asia in support of the Republic of Vietnam's effort to resist communist aggression for the period from June 12, 1966 to November 1, 1966.  The commendation noted that the air wing aboard the U.S.S. Oriskany inflicted severe damage to enemy locations in North Vietnam.  The Veteran's name is printed on the bottom of the commendation.  The commendation is silent for any notation regarding duty or visitation in the Republic of Vietnam.  

The Veteran's service personnel records include documentation indicating that the Veteran was not aboard the U.S.S. Oriskany from June 12, 1966 to November 1, 1966.  The Veteran's DD-214 indicates that he entered active service on September 29, 1966, more than three months subsequent to the beginning of the above-described period aboard ship.  Record of the Veteran's military eduction indicates that he completed his navy recruit training on November 9, 1966, eight days subsequent to the completion of the above-described period aboard ship.  Also, the Veteran's transfer orders indicate that he was transferred to service aboard the U.S.S. Oriskany on November 16, 1966, and reported for duty on December 3, 1966. 

The NPRC, in a statement dated in June 2005, reported that they were unable to determine if the Veteran had in-country service in the Republic of Vietnam and reported that the Veteran served aboard the U.S.S. Coral Sea.  NPRC reported that the U.S.S. Coral Sea was in the official waters of the Republic of Vietnam from May 8, 1968 to November 11, 1968.  The Veteran's service personnel records indicate that he was transferred to service aboard the U.S.S. Coral Sea on April 15, 1968 and reported for duty on May 8, 1968.  The records are silent for any notation regarding duty or visitation in the Republic of Vietnam.  

While there exists conflicting evidence regarding the Veteran's service aboard the U.S.S. Oriskany during the period noted in the March 8, 1967 commendation, it is clear to the Board that the Veteran was aboard the U.S.S. Coral Sea, determined to be in the official waters of the Republic of Vietnam.  However, there is no evidence indicating that the Veteran had duty or visitation in the Republic of Vietnam while aboard any deep-water naval vessel.  

The Veteran submitted a statement from a fellow service member, R.P., in May 2006.  R.P. reported that he met the Veteran in the navy barracks in Jacksonville, Florida, and became his close friend.  R.P. reported that he and the Veteran traveled together to the Veteran's home and shared stories of their Vietnam experiences.  R.P. reported that the Veteran was attached to an attack carrier group, an air wing division.   

The Board notes, however, that R.P.'s statement does not indicate that the Veteran physically set foot on the landmass of the Republic of Vietnam or was in an inland waterway.  R.P. only asserted that he and the Veteran spoke about their Vietnam experiences after such occurred.  Thus, R.P.'s statement has little probative value as to the present inquiry, whether the Veteran had in-country service in the Republic of Vietnam.

The Veteran, at the time of his May 2006 NOD, asserted that he was in-country in Vietnam as a pilot while assigned to the U.S.S. Oriskany from June 12, 1966 to November 1, 1966.  At the time of his April 2009 Substantive Appeal, the Veteran asserted that he flew planes behind planes that were spraying Agent Orange and that after such flights his plane was washed down and he was issued new flight gear.  

As discussed at length above, while competent to describe the circumstances of his service, the Board finds the Veteran's contentions that he served as a pilot, flying behind planes that were spraying Agent Orange, having his plane washed down, and being issued new flight gear, not credible.  It is clear by the Veteran's May 2006 statement that he asserts that he was a pilot while aboard the U.S.S. Oriskany.  The Veteran's service personnel records indicate that he was an E-1, the most junior enlisted rank, during his active service dated from September 1966 to November 1968.  As the Board has found the Veteran not credible as to the issue of the circumstances of his service, his statements regarding his claimed herbicide exposure have little probative value.

The Board notes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

As the Board has determined that the Veteran is not credible as to the issue of the circumstances of his service, further inquiry as to whether 38 U.S.C.A. § 1154(b) applies in the present case is not required, as the Veteran's lay evidence, deemed not credible, would not be considered "satisfactory evidence."  

Thus, although there is evidence that the Veteran served in the waters off the coast of the Republic of Vietnam aboard the U.S.S. Coral Sea and possibly the U.S.S. Oriskany, there is no evidence that he ever physically set foot on the land mass of the Republic of Vietnam or was in an inland waterway.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 1195 (Fed.Cir.2008).
     
Absent qualifying service in Vietnam, and absent corroborating evidence of exposure to herbicides off shore, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A.             § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence clearly shows that the Veteran currently has diabetes mellitus.  His private treatment records dated in April 2005 indicate that had diabetes mellitus in as early as 2001.  

While the Veteran's private and VA treatment records reveal extensive treatment for his diabetes mellitus, there is no indication that any of the Veteran's treatment providers have opined as to any relationship between his diabetes mellitus and his active service.  

On VA examination in May 2010, the examiner, subsequent to physical examination and review of the claims file, asserted that he could not resolve the issue of whether the Veteran's diabetes mellitus is related to service, including claimed herbicide exposure, without resorting to speculation.  He reasoned that he could only speculate whether the Veteran was exposed to herbicides, and that his service treatment records were silent for diabetes mellitus.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, while the examiner was unable to opine as to a relationship between the Veteran's diabetes mellitus and active service, including claimed herbicide exposure, without resorting to speculation, he reported as to why such was the case. 

Service treatment records contain no complaints, diagnoses, or treatment for diabetes mellitus.  The earliest diagnosis of diabetes mellitus shown in post-service treatment records was many years after service.  Diabetes mellitus did not manifest within one year of the Veteran's separation from service.  Finally, there is no indication that the Veteran's current diabetes mellitus is otherwise related service.  Therefore, the Board finds that service connection for diabetes mellitus is not warranted.

While the Veteran asserts that his diabetes mellitus is related to active service, including his claimed herbicide exposure, the Board finds that he is not competent to provide an etiological nexus between his diabetes mellitus and active service as such assessments are not simple in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the veteran is not competent to provide evidence as to more complex medical questions). 

Although the Veteran has a current diagnosis of diabetes mellitus, there is no competent evidence showing that the disability was incurred in service, there is no probative evidence of qualifying service in the Republic of Vietnam or confirmed exposure to an herbicide agent to warrant a presumption of service connection due to herbicide exposure, and no nexus has been established between the Veteran's current disability and his active service to warrant service connection on a direct basis.  

Thus, the Board concludes the preponderance of the evidence is against finding that the Veteran has diabetes mellitus etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A.                 § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is denied.

Peripheral Neuropathy

The Veteran asserts entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities on the basis that such are secondary to his diabetes mellitus.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310.

The regulation which governs service connection on the basis of aggravation was revised, effective in October 2006.  However, since the claim underlying this appeal was submitted prior to that date, in April 2005, the prior version of 38 C.F.R.           § 3.310 applies.

The Board notes that by the decision herein, entitlement to service connection for diabetes mellitus is denied.  As such, it may not serve as a disability entitling the Veteran to service connection for a peripheral neuropathy of the bilateral upper and lower extremities on a secondary basis.  The Veteran is not service-connected for any disabilities.  While the Veteran has not asserted, and has not offered any evidence in support of such, the Board will address the merits of the Veteran's claims on the alternate basis of direct service connection.

VA treatment records dated in July 2007 indicate that the Veteran presented with decreased sensation in the feet and mid-calves.  VA treatment records dated in July 2009 indicate that the Veteran called the VA Medical Center and requested the date upon which he was diagnosed with diabetic neuropathy for his VA disability papers.  The Veteran was informed that he did not carry such diagnosis.
On VA examination in May 2010 the examiner diagnosed the Veteran with nonspecific peripheral neuropathy of the bilateral upper and lower extremities.  Thus, current diagnoses of the disabilities claimed are of record.

There is no indication that any of the Veteran's treatment providers have opined as to any relationship between his peripheral neuropathy of the bilateral upper and lower extremities and his active service.  

As there is no evidence, or assertion of such by the Veteran, of peripheral neuropathy of the bilateral upper and lower extremities during service, or evidence that the current disability may be associated with any in-service event, there is sufficient evidence to make a decision on the claim and a VA examination is not required.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Service treatment records contain no complaints, diagnoses, or treatment for peripheral neuropathy of the bilateral upper and lower extremities.  The earliest diagnosis of peripheral neuropathy of the bilateral upper and lower extremities shown in post-service treatment records was many years after service.  Finally, there is no indication that the Veteran's current peripheral neuropathy of the bilateral upper and lower extremities is related to service.  Therefore, the Board finds that service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted.

On this issue, the Board notes that as the Veteran has not asserted entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities on a direct basis, he has offered no lay statements.  

Although the Veteran has current diagnoses of peripheral neuropathy of the bilateral upper and lower extremities, there is no service-connected disability in place to warrant consideration of service connection on a secondary basis, and no nexus has been established between the Veteran's peripheral neuropathy of the bilateral upper and lower extremities and his active service to warrant service connection on a direct basis.  




















(CONTINUED ON THE NEXT PAGE)
Thus, the Board concludes the preponderance of the evidence is against finding that the Veteran has peripheral neuropathy of the bilateral upper and lower extremities etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is denied.


ORDER


Service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


